People v Green (2017 NY Slip Op 06549)





People v Green


2017 NY Slip Op 06549


Decided on September 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-06652

[*1]The People of the State of New York, respondent,
vShakeece Green, appellant. (S.C.I. No. 67/15)


John A. Cirando, Syracuse, NY (Bradley E. Keem and Elizabeth deV. Moeller of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered June 23, 2015, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant youthful offender treatment (see CPL 720.20[1]; People v Gilliard, 150 AD3d 1147; People v Morse, 144 AD3d 710, 710; People v Bae, 137 AD3d 804, 804; People v Jones, 118 AD3d 912, 914). Moreover, the sentence imposed was not excessive (see People v Morse, 144 AD3d at 710; People v Suitte, 90 AD2d 80, 85-86).
AUSTIN, J.P., HINDS-RADIX, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court